Citation Nr: 0521015	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-22 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the veteran's nonservice-
connected pension benefits. 

ATTORNEY FOR THE BOARD

D. A. Saadat



INTRODUCTION

The veteran had active military service from December 1960 to 
March 1966.  The appellant is the veteran's spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 RO determination denying the appellant's 
claim for an apportionment of the veteran's nonservice-
connected pension, and was previously remanded in June 2004.  
The appeal is again REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
appellant and the veteran if further action is required on 
their part.

REMAND

The June 2004 remand directed (in pertinent part) that the 
appellant and the veteran be sent a letter notifying them 
about, among other things, what information and evidence not 
of record was necessary to substantiate the claim for 
apportionment.  To date, the record does not reflect any such 
letter has been sent.  

Accordingly, the Board remands this case for the following:

1.  Send the appellant and the veteran a 
letter discussing what information and 
evidence not of record is necessary to 
substantiate the claim for apportionment, 
what information and evidence VA will 
seek to provide, and what information and 
evidence the appellant and veteran are 
expected to provide.  In the letter, 
invite the appellant and the veteran to 
submit all pertinent evidence in their 
possession, and explain the type of 
evidence that is their ultimate 
responsibility to submit. Explain that 
they have a full one-year period to 
respond (even though VA may decide the 
claim within the one-year period).  

2.  If either the appellant or the 
veteran responds, assist them in 
obtaining any additional evidence 
identified.  Associate with the claims 
file all records and/or responses 
received.  If any records sought are not 
obtained, notify the appellant or veteran 
(as appropriate) of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  Thereafter, readjudicate the claim 
for apportionment. If it remains denied, 
furnished both the appellant and the 
veteran with a supplemental statement of 
the case which summarizes the evidence 
and discusses all pertinent legal 
authority.  Allow an appropriate period 
for response and return the case to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The law requires that all claims remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action be 
handled expeditiously.  See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


